IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,542-01


                    EX PARTE CHRISTOPHER STEVENSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 17-04-16008A IN THE 506TH DISTRICT COURT
                             FROM WALLER COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of burglary of a habitation and sentenced to two                  years’

imprisonment. Applicant filed applications for writs of habeas corpus in the county of conviction,

and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        On July 7, 2020, the trial court entered an order designating issues. The district clerk

forwarded this application to this Court despite the timely order designating issues. TEX . R. APP . P.

73.5. We remand this application to the trial court to complete its evidentiary investigation and make

findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         September 16, 2020
Do not publish